 Case 3:20-cv-01348-D Document 39 Filed 08/18/20              Page 1 of 19 PageID 1191



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

VANDELAY HOSPITALITY GROUP                  §
LP D/B/A HUDSON HOUSE,                      §
                                            §
                            Plaintiff,      §
                                            § Civil Action No. 3:20-CV-1348-D
VS.                                         §
                                            §
THE CINCINNATI INSURANCE                    §
COMPANY, et al.,                            §
                                            §
                            Defendants.     §

                               MEMORANDUM OPINION
                                   AND ORDER

       In this removed action involving claims related to business interruption insurance

coverage for the COVID-19 pandemic, plaintiff Vandelay Hospitality Group LLC d/b/a

Hudson House (“Vandelay”)1 moves to remand, contending that the Texas citizenship of two

defendants precludes removal based on diversity of citizenship. Defendants The Cincinnati

Insurance Company (“Cincinnati”), Swingle Collins Company, LLC (“Swingle Collins”),

and Baron Cass (“Cass”) oppose the motion, arguing that Swingle Collins and Cass (the

Texas defendants) have been improperly joined. Swingle Collins separately moves to



       1
        In Vandelay’s amended petition, it refers to itself as “Vandelay Hospitality Group LP
d/b/a Hudson House.” But as defendants note without dispute in their amended notice of
removal, Vandelay is “conducting business in Texas as a limited liability company even
though Plaintiff names itself in state court pleadings as a limited partnership.” Am. Not.
Removal. 2. Defendants cite a certificate of merger that was filed with the Texas Secretary
of State that demonstrates that Vandelay Hospitality, LP merged into Vandelay Hospitality,
LLC. The court will therefore refer to, and treat, Vandelay as a limited liability company for
the purposes of deciding whether it has diversity jurisdiction.
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20             Page 2 of 19 PageID 1192



dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a claim on which relief can be

granted. For the reasons that follow, the court denies Vandelay’s motion to remand and

grants Swingle Collins’ motion to dismiss.

                                              I

       Vandelay purchased a commercial property insurance policy (“Policy”) from

Cincinnati through Swingle Collins, its registered insurance broker. The Policy—an “all

risk” policy—purports to insure three of Vandelay’s restaurants. The Policy allegedly

provides broad coverage for losses, including direct physical loss and those incurred due to

business interruptions, for the period July 6, 2019 through July 6, 2020.

       On March 12, 2020 the Governor of the State of Texas declared a state of disaster due

to the COVID-19 pandemic. The same day, the County Judge of Dallas County issued an

order declaring a state of local disaster. The County Judge’s order was amended on March

16, 2020 to prevent the spread of COVID-19 in Dallas, prohibited access to any premises

operated as dine-in restaurants, and solely permitted take-out dining services. On March 17,

2020 Vandelay announced that it would close all three restaurants until authorities

determined that the danger from COVID-19 had passed. The same day, Vandelay provided

a notice of claim under the Policy to Cincinnati’s agent through Swingle Collins. On March

23, 2020 Cincinnati’s agent submitted a reservation of rights letter to Vandelay, indicating

that the COVID-19 pandemic, without more, would not constitute direct physical loss or

damage to property sufficient to trigger coverage under the Policy.

       Vandelay sued Cincinnati and Cass on April 23, 2020 in state court, alleging claims

                                             -2-
  Case 3:20-cv-01348-D Document 39 Filed 08/18/20               Page 3 of 19 PageID 1193



for, inter alia, breach of contract, and seeking a declaratory judgment that the Policy covers

the claimed losses. On May 21, 2020 Vandelay amended its petition to join Swingle Collins,

an insurance broker and Cass’s employer, as a defendant. In the first amended petition,

Vandelay brings an alternative claim against Swingle Collins for negligent misrepresentation.

Vandelay alleges that “should this Court find that the Policy does not cover Vandelay’s

claims, Vandelay alleges that [Swingle Collins] negligently misrepresented that the subject

Policy would cover the sort of loss that Vandelay has incurred[.]” Am. Pet. ¶ 90. The

amended petition also alleges in a footnote that all “Defendants are . . . proper parties to this

declaratory judgment action because all the Defendants could be impacted by a determination

that the Policy sold to Plaintiff does not in fact provide the coverages . . . Plaintiff sought.”

Id. at ¶ 53 n.2.

       Vandelay is limited liability company whose three members are all Texas citizens and

is therefore a Texas citizen. Cincinnati is an Ohio corporation with its principal place of

business in Ohio and is therefore an Ohio citizen. Swingle Collins is a limited liability

company with a single member (Frank Swingle), who is a Texas citizen, and is therefore a

Texas citizen. Cass is a Texas citizen based on his Texas citizenship.

       On May 26, 2020 Cincinnati, with the consent of Cass, removed the case to this court

based on diversity of citizenship, contending that Cass was fraudulently (i.e., improperly)

joined. Vandelay did not serve Swingle Collins with the amended petition until May 29,

2020. On June 12, 2020 Swingle Collins filed the instant Rule 12(b)(6) motion to dismiss

for failure to state a claim. Four days later, Vandelay filed the instant motion to remand,

                                              -3-
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20              Page 4 of 19 PageID 1194



contending that because Swingle Collins and Cass are both Texas citizens, the parties are not

completely diverse and the court lacks subject matter jurisdiction. Both motions are now ripe

for consideration.2

                                              II

       For a case to be removed based on diversity jurisdiction, “all persons on one side of

the controversy [must] be citizens of different states than all persons on the other side.”

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (quoting McLaughlin

v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004)). This means that no plaintiff can be

a citizen of the same state as even one defendant. Moreover, under 28 U.S.C. § 1441(b), a

case cannot be removed based on diversity jurisdiction if any properly-joined defendant is

a citizen of the state in which the action is brought (here, Texas).

       The doctrine of improper joinder is a narrow exception to the rule of complete

diversity, and it “entitle[s] a defendant to remove to a federal forum unless an in-state

defendant has been ‘properly joined.’” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573

(5th Cir. 2004) (en banc); see also Meritt Buffalo Events Ctr., LLC v. Cent. Mut. Ins. Co.,

2016 WL 931217, at *2 (N.D. Tex. Mar. 11, 2016) (Fitzwater, J.). The doctrine allows

federal courts to defend against attempts to manipulate their jurisdiction, such as by joining

nondiverse parties solely to deprive federal courts of diversity jurisdiction. See Smallwood,

385 F.3d at 576. Because “the effect of removal is to deprive the state court of an action



       2
        The court denies Cincinnati’s August 7, 2020 motion for leave to file a surreply.

                                             -4-
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20                Page 5 of 19 PageID 1195



properly before it, removal raises significant federalism concerns.” Gasch v. Hartford

Accident & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007) (quoting Carpenter v. Wichita

Falls Indep. Sch. Dist., 44 F.3d 362, 365-66 (5th Cir. 1995)). Therefore, the removal statute

is strictly construed, with “any doubt about the propriety of removal [being] resolved in favor

of remand.” Id. at 281-82. In determining whether a party was improperly joined, the court

“resolve[s] all contested factual issues and ambiguities of state law in favor of the plaintiff.”

Id. at 281. The party seeking removal bears a heavy burden to prove improper joinder.

Smallwood, 385 F.3d at 574.

       Improper joinder is established by showing that there was either actual fraud in the

pleading of jurisdictional facts or that the plaintiff is unable to establish a cause of action

against the nondiverse defendant in state court. Parsons v. Baylor Health Care Sys., 2012

WL 5844188, at *2 (N.D. Tex. Nov. 19, 2012) (Fitzwater, C.J.) (citing Smallwood, 385 F.3d

at 573). Under the second alternative—the one at issue here—the test for improper joinder

is “whether the defendant has demonstrated that there is no possibility of recovery by the

plaintiff against an in-state defendant, which stated differently means that there is no

reasonable basis for the district court to predict that the plaintiff might be able to recover

against an in-state defendant.” Smallwood, 385 F.3d at 573; see also Travis v. Irby, 326 F.3d

644, 648 (5th Cir. 2003) (explaining that terms “no possibility” of recovery and “reasonable

basis” for recovery have essentially identical meaning, and holding that pleadings must show

more than “any mere theoretical possibility of recovery” (emphasis omitted)). To assess

“whether a plaintiff has a reasonable basis of recovery under state law,”

                                              -5-
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20                 Page 6 of 19 PageID 1196



               [t]he court may conduct a Rule 12(b)(6)-type analysis, looking
               initially at the allegations of the complaint to determine whether
               the complaint states a claim under state law against the in-state
               defendant. Ordinarily, if a plaintiff can survive a Rule 12(b)(6)
               challenge, there is no improper joinder. That said, there are
               cases, hopefully few in number, in which a plaintiff has stated
               a claim, but has misstated or omitted discrete facts that would
               determine the propriety of joinder. In such cases, the district
               court may, in its discretion, pierce the pleadings and conduct a
               summary inquiry.

Smallwood, 385 F.3d at 573 (footnotes omitted).

       When deciding whether a defendant has been improperly joined, a federal district

court must apply the federal pleading standard. See Int’l Energy Ventures Mgmt., L.L.C. v.

United Energy Grp., Ltd., 818 F.3d 193, 207-08 (5th Cir. 2016) (on rehearing). This

standard requires the plaintiff to plead enough facts “to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough

to raise a right to relief above the speculative level[.]”). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘shown’—‘that the pleader is entitled to relief.’” Iqbal, 566 U.S. at




                                               -6-
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20               Page 7 of 19 PageID 1197



679 (brackets omitted) (quoting Rule 8(a)(2)). Furthermore, under Rule 8(a)(2),3 a pleading

must contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Although “the pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’” it demands more than “labels and conclusions.” Iqbal, 566 U.S. at 678

(quoting Twombly, 550 U.S. at 555). And “a formulaic recitation of the elements of a cause

of action will not do.” Id. (quoting Twombly, 550 U.S. at 555).

                                              III

       The court now turns to the question whether the two in-state defendants have been

improperly joined.

                                               A

       Vandelay contends that, “[e]ven assuming Cincinnati met its burden” to demonstrate

improper joinder “[as] to Cass, this matter must be remanded because Cincinnati did not

make any allegation as to [Swingle Collins] and its citizenship” in its notice of removal. P.

Br. 1. In Vandelay’s view, it has stated valid claims against Swingle Collins for declaratory

judgment and negligent misrepresentation.

       Defendants respond that the joinder of Swingle Collins as a defendant does not defeat



       3
        To the extent there is a dispute about whether Rule 8(a) or Rule 9(b) governs the
pleading standard in this case, the court concludes that Rule 8(a) controls. “Rule 9(b) applies
to negligent misrepresentation claims only when the plaintiff fails to distinguish negligent
misrepresentation claims from fraud claims. . . . Here, Plaintiff has not alleged a fraud claim.
Therefore, the heightened pleading standard of Rule 9(b) does not apply.” Tex. Spine & Joint
Hosp., Ltd. v. Blue Cross & Blue Shield of Tex., 2015 WL 13649419, at *3 (E.D. Tex. May
28, 2015).

                                             -7-
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20              Page 8 of 19 PageID 1198



diversity jurisdiction because Swingle Collins “was not served with the Amended [Petition]

at the time of removal on May 26, 2020,” thus precluding the court from considering Swingle

Collins’ citizenship for purposes of “determining remand.” Ds. Resp. 8. Defendants contend

that, if the court does consider the allegations against Swingle Collins when deciding the

motion to remand, Vandelay has failed to state a claim for negligent misrepresentation

because it “does not identify any misrepresentations made by Swingle Collins or its agents

regarding the scope of coverage of the subject Policy.” Id. at 12. Defendants also refer to

Swingle’s Rule 12(b)(6) motion to dismiss and assert that, for the reasons stated in that

motion (i.e., that Vandelay’s claim is barred by the economic loss rule), Swingle Collins has

been improperly joined. Id. at 2. As to both Swingle Collins and Cass, defendants maintain

that Vandelay’s declaratory judgment claim is “unavailable” because it “is duplicative of the

determination of the parties’ respective rights . . . under the Policy under the breach of

contract claim[.]” Id. at 11.

         Vandelay replies that “[d]iversity jurisdiction is determined by the face of the

complaint, not by which defendants have been served.” P. Reply 6. And in Vandelay’s

response to Swingle Collins’ motion to dismiss, it posits that “the economic loss rule is

inapplicable” because Swingle Collins owes it a duty of reasonable care and because

Vandelay suffered an injury independent of those recoverable under a breach of contract

claim.    P. Resp. 11.    Vandelay maintains that, because “Swingle Collins and Cass

customarily sold similar all-risk insurance Policies to other customers, . . . they are proper

parties in this declaratory judgment action.” Id. at 7.

                                            -8-
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20               Page 9 of 19 PageID 1199



                                              B

       As a preliminary matter, the court concludes that, contrary to Vandelay’s assertions,

defendants’ failure to raise improper joinder as to Swingle Collins in the notice of removal

does not “waive” the argument. See Pharos Cap. Grp., LLC v. Nutmeg Ins. Co., 999

F.Supp.2d 947, 953 (N.D. Tex. 2014) (Boyle, J.) (“This Court has previously allowed a

defendant to argue for the first time in its response to a motion to remand that diversity

existed because the non-diverse party was not a real party in interest.” (citing Lone Star Fund

IV (US) LP v. Lee, 2010 WL 1790392, at *3 (N.D. Tex. May 5, 2010) (Boyle, J.))).

“Accordingly, even though it was brought up for the first time in its response to the Motion

to Remand, [defendants’] improper joinder argument” as to Swingle Collins “was not

waived.” Id.

       And contrary to Swingle Collins’ assertions, the fact that Swingle Collins was not

served at the time of removal does not preclude the court’s consideration of Swingle Collins’

citizenship for the purposes of diversity jurisdiction. Indeed, because Swingle Collins is a

named defendant in the amended petition filed prior to removal, the court must consider

Swingle Collins’ citizenship to determine whether it has subject matter jurisdiction. See N.Y.

Life Ins. Co. v. Deshotel, 142 F.3d 873, 883 (5th Cir. 1998) (“Whenever federal jurisdiction

in a removal case depends upon complete diversity, the existence of diversity is determined

from the fact of citizenship of the parties named and not from the fact of service.”).4 For


       4
        The Fifth Circuit’s recent decision in Texas Brine Co. v. American Arbitration Ass’n,
Inc., 955 F.3d 482 (5th Cir. 2020), addressing “snap removal” does not alter this principle.

                                             -9-
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20              Page 10 of 19 PageID 1200



these reasons, the court must consider the citizenship of both Swingle Collins and Cass and

the propriety of their joinder to determine whether this case is removable based on the court’s

diversity jurisdiction.

                                              IV

       The court considers first whether Vandelay could possibly recover on its negligent

misrepresentation claim in state court.

                                              A

       Under Texas law, a claim for negligent misrepresentation consists of four elements:

(1) the defendant made a representation in the course of his business, or in a transaction in

which he has a pecuniary interest; (2) the defendant supplied false information for the

guidance of others in their business; (3) the defendant did not exercise reasonable care or

competence in obtaining or communicating the information; and (4) the plaintiff suffered



“Snap removal,” i.e., “removal prior to service on all defendants,” of an “otherwise
removable case” is permissible “even when a named defendant who has yet to be ‘properly
joined and served’ is a citizen of the forum state.” Id. at 485, 487 (emphasis added). But
“snap removal deals with whether [the procedural forum-defendant rule] applies when a
forum defendant is unserved—not whether there is diversity of citizenship for jurisdictional
purposes.” Bingabing v. Estate of Warren, 2020 WL 3639662, at *2 (N.D. Tex. July 6,
2020) (Boyle, J.). Indeed, “the very issue of snap removal presupposes that the citizenship
of the unserved forum defendant matters for determining diversity,” id., because a case is not
“otherwise removable” unless the court has subject matter jurisdiction over the parties’
dispute, see Texas Brine Co., 955 F.3d at 485 (noting that “the district court had subject-
matter jurisdiction because each defendant was diverse from the plaintiff,” and that for this
reason, the “snap removal” of the “otherwise removable case” was proper). Here, the parties
are not completely diverse and “snap removal” is therefore inapposite. Remand is required
if any named defendant in the petition is a properly-joined party who is a citizen of the same
state as the plaintiff, irrespective of the time of service.

                                            - 10 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20              Page 11 of 19 PageID 1201



pecuniary loss by justifiably relying on the representation. TIB–The Indep. BankersBank v.

Canyon Cmty. Bank, 2014 WL 145284, at *5 (N.D. Tex. Jan. 15, 2014) (Fitzwater, C.J.)

(citing Hurd v. BAC Home Loans Servicing, LP, 880 F.Supp.2d 747, 762 (N.D. Tex. 2012)

(Lynn, J.)).

       In support of its alternative negligent misrepresentation claim, Vandelay alleges:

               Swingle represented that business interruption insurance would
               kick in in the event its restaurants were ever closed due to a
               wide-spread virus or another pandemic such as the COVID-19
               [pandemic]. Swingle negligently misrepresented the Policy
               coverages to Vandelay. Swingle had a pecuniary interest in
               Vandelay purchasing the Policy coverages. Swingle provided
               the false information of the guidance of Vandelay in its business
               decisions, and Swingle did not exercise reasonable care or
               competence in obtaining or communicating the information to
               Vandelay. . . . Vandelay has suffered pecuniary loss by
               justifiably relying upon the representations and omissions of
               Swingle.

Am. Pet. ¶¶ 90-91. And in its response to Swingle Collins’ Rule 12(b)(6) motion to dismiss,

Vandelay asserts that it “suffered pecuniary loss because of its justifiable reliance (via the

amount of coverage it should have been entitled to, and [Vandelay’s] factual allegation that

it actually purchased the policy with the promised coverages).” P. Resp. 9 (emphasis added).

                                              B

       The court concludes that Vandelay has failed to state a negligent misrepresentation

claim because the damages it seeks are not available under this claim as a matter of law.

       “Texas courts have held that benefit of the bargain damages are not recoverable in a

claim for negligent misrepresentation.” Coghlan v. Wellcraft Marine Corp., 240 F.3d 449,


                                            - 11 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20             Page 12 of 19 PageID 1202



454 (5th Cir. 2001) (citing D.S.A., Inc. v. Hillsboro Indep. Sch. Dist., 973 S.W.2d 662, 663

(Tex. 1998)). “In Texas negligent misrepresentation actions the plaintiff can recover only

the amount necessary to compensate for direct pecuniary loss.” Id. (citing Metro. Life Ins.

Co. v. Haney, 987 S.W.2d 236, 246 (Tex. App. 1999, pet. denied)). The damages

recoverable are only those resulting from the plaintiff’s justifiable reliance on the

misrepresentation, i.e., “reliance damages.” “Reliance damages . . . reimburse one for

expenditures made towards the execution of the contract in order to restore the status quo

before the contract.” Mays v. Pierce, 203 S.W.3d 564, 577 (Tex. App. 2006, pet. denied)

(quoting Hart v. Moore, 952 S.W.2d 90, 97 (Tex. App. 1997, pet. denied)) (providing

examples of damages recoverable for a negligent misrepresentation claim). They “are

measured as the out-of-pocket expenditures made by one party in reliance on the actions of

another party, not by the amount of lost profits and sales.” Sterling Chems., Inc. v. Texaco

Inc., 259 S.W.3d 793, 798 (Tex. App. 2007, pet. denied) (emphasis omitted)). “The

out-of-pocket measure compensates for actual injuries sustained through the plaintiff’s

parting with something of value; it does not compensate for ‘loss of profits, a bid not made,

and a profit never realized, in a hypothetical bargain never struck.’” Haney, 987 S.W.2d at

246.

       Here, Vandelay seeks to recover “the amount of coverage” it allegedly should have

received under the Policy. P. Resp. 9. The damages Vandelay seeks cannot be classified as

“reliance damages” because they are not a measure of “out-of-pocket” expenditures “made

towards the execution of the contract in order to restore the status quo before the contract.”

                                            - 12 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20               Page 13 of 19 PageID 1203



Mays, 203 S.W.3d at 577. Coverage measures Vandelay’s “benefit-of-the bargain” damages,

not anything paid “out-of-pocket” in reliance on Swingle Collins’ alleged misrepresentations.

To the extent Vandelay seeks to recoup damages that are recoverable (i.e., out-of-pocket

expenses), it has failed to “at least attempt to differentiate the damages sought,” which is

required “at the pleading stage” for a negligent misrepresentation claim. Bates Energy Oil

& Gas v. Complete Oilfield Servs., 361 F.Supp.3d 633, 654 (W.D. Tex. 2019) (citing AT&T

Corp. v. Park I-10 Motors, 2015 WL 150254 (W.D. Tex. Jan. 15, 2015)). Because Vandelay

seeks damages that are not recoverable under a negligent misrepresentation claim as a matter

of law, the court concludes that Vandelay has failed to plead a plausible negligent

misrepresentation claim, and there is therefore no reasonable basis on which the court can

conclude that Vandelay could recover on this claim as pleaded in state court.5 See Steidl v.

BSI Fin. Servs, 2013 WL 1290132, at *10 (S.D. Tex. Mar. 26, 2013) (“[P]laintiffs’ negligent

misrepresentation claims are subject to dismissal because plaintiffs have failed to allege facts

capable of establishing that they suffered out-of-pocket as opposed to benefit-of-the-bargain

damages.”).




       5
       Because the court concludes that Vandelay has failed to state a claim for negligent
misrepresentation, it need not address the parties’ arguments regarding application of the
economic loss rule.

                                             - 13 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20               Page 14 of 19 PageID 1204



                                               V

       The court considers next whether Vandelay has pleaded a plausible declaratory

judgment claim6 as to Swingle Collins or Cass.

                                               A

              A declaratory judgment, however, is appropriate only if (1) a
              justiciable controversy exists as to the rights and status of the
              parties; and (2) the controversy will be resolved by the
              declaration sought. A justiciable controversy is one in which a
              real and substantial controversy exists involving a genuine
              conflict of tangible interest and not merely a theoretical dispute.

Miller v. Giesecke & Devrient Am., Inc., 2007 WL 518557, at *4 (N.D. Tex. Feb. 20, 2007)

(Fitzwater, J.) (quoting Tex. Dep’t of Pub. Safety v. Moore, 985 S.W.2d 149, 153 (Tex. App.

1998, no pet.)); see id. at *5 (holding there was no improper joinder where party “ha[d] not

shown that there is no reasonable basis for this court to predict that [plaintiff] might be able

to obtain a [declaratory] judgment.”). In other words, “[w]hat is necessary is that there be

a justiciable controversy as to the rights and status of the parties—a real and substantial

controversy involving genuine conflict of tangible interests and not merely a theoretical

dispute—and the controversy will be resolved by the declaration sought.” Id. at *4.



       6
        Generally, “[w]hen a declaratory judgment action filed in state court is removed to
federal court, that action is in effect converted into one brought under the federal Declaratory
Judgment Act.” Ondova Ltd. v. Manila Indus., Inc., 513 F.Supp.2d 762, 775 n.12 (N.D. Tex.
2007) (Fitzwater, J.). But “where the question is improper joinder, the Court asks whether
there is a reasonable basis for predicting that state law might impose liability against any
non-diverse defendants. Marsh v. Wells Fargo Bank, N.A., 760 F.Supp.2d 701, 709 n.4
(N.D. Tex. 2011) (Lynn, J.) (citation omitted). “Thus, here the Court must analyze the claim
under the Texas Declaratory Judgment Act.” Id. (citing Ondova, 513 F.Supp.2d at 775 n.12).

                                             - 14 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20                Page 15 of 19 PageID 1205



       Nevertheless, “[b]ecause the purpose of a declaratory judgment is remedial and

determines the parties’ rights[,] . . . duplicative relief . . . may [not] be sought in a

declaratory judgment.” RayMax Mgmt., L.P. v. Am. Tower Corp., 2016 WL 4248041, at *4

(Tex. App. 2016, pet. denied) (mem. op.) (holding that declaratory relief was “unavailable

. . . as a matter of law,” in part because “the relief sought in the declaratory-judgment claim

[was] duplicative of the trespass claim”). In other words, under Texas law, a “trial court

err[s] by granting . . . declaratory relief” where the declarations sought “duplicate[] the issues

already before the trial court[.]” City of Justin v. Rimrock Enters., Inc., 466 S.W.3d 269, 289

(Tex. App. 2015, pet. denied).

                                                B

                                                1

       Vandelay seeks declarations that (1) the Policy is an all-risk commercial property

insurance Policy and that it provides coverage for business income losses and extra expenses;

(2) that the forced closures of the insured restaurants’ premises is a prohibition of access to

their premises and covered as defined in the Policy; (3) that Vandelay sustained “direct loss

to property” because of COVID-19 and the related state and local orders; and (4) that the lost

business income it sustained and continues to sustain is due to the necessary suspension of

their operations. See Am. Pet. ¶¶ 54-57. But each of the declarations sought will be

“resolved in the context of [Vandelay’s] breach of contract action[][.]” Xtria LLC v.

Tracking Sys., Inc., 2007 WL 1791252, at *3 (N.D. Tex. June 21, 2007) (Fitzwater, J.).

       In fact, the declarations that Vandelay seeks track Vandelay’s anticipatory

                                              - 15 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20             Page 16 of 19 PageID 1206



breach/repudiation claim:

              Vandelay and Cincinnati have a valid agreement. Plaintiff has
              an all-risk commercial property insurance Policy No.
              ECP0495629 issued by Defendant Cincinnati. . . . The Policy
              provides for coverage for losses to business income and for
              extra expenses. The Policy provides that . . . Cincinnati will pay
              for the actual loss of business income due to the necessary
              suspension of operations. The Policy also provides that . . .
              Cincinnati will pay for any necessary expenses that Plaintiff
              incurs that it would not have occurred had there been no loss of
              the insured property. Plaintiff’s all-risk commercial insurance
              Policy provides for coverage for suspension of business
              operations due to closures caused by the action of civil
              authorities.

Am . Pet. ¶¶ 61, 63-66. In other words, “the declaratory relief sought would add nothing to

the action in that the request mirrors [Vandelay’s] claims and duplicates [its] own claim for

breach of contract.” Columbia Mut. Ins. Co. v. Trewitt-Reed Funeral Home, Inc., 2016 WL

524597, at *2 (N.D. Tex. Feb. 5, 2016) (McBryde, J.) (collecting cases). Because the court’s

adjudication of the breach of contract claim will necessarily determine whether there is

coverage and thereby determine all parties’ rights with respect to the Policy and any claims

arising out of its formation, the declaratory judgment claims are duplicative and therefore

“unavailable as a matter of law.” RayMax Mgmt., 2016 WL 4248041, at *4.

                                              2

       Moreover, even if the court assumes arguendo that the declaratory judgment and

contract claims are not duplicative, the court would nevertheless conclude that the

declaratory judgment claims do not render Swingle Collins and Cass proper parties. The

only basis for which Vandelay asserts that Swingle Collins and Cass are “proper parties to

                                            - 16 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20              Page 17 of 19 PageID 1207



this declaratory judgment action” is that they “could be impacted by a determination that the

Policy sold to [Vandelay] does not in fact provide the coverages that [Vandelay] sought and

believed it acquired.” Am. Pet. ¶ 53 n.2. But the fact “[t]hat the declarations, if granted,

might incidentally affect [Swingle Collins and Cass] is not relevant for diversity

jurisdiction.” Marsh v. Wells Fargo Bank, N.A., 760 F.Supp.2d 701, 710 (N.D. Tex. 2011)

(Lynn, J.) (citing Cook v. Wells Fargo Bank, N.A., 2010 WL 2772445, at *4 (N.D. Tex. July

12, 2010) (Fitzwater, C.J.)).

       This is particularly the case as to Cass, against whom Vandelay has not even

suggested any wrongdoing “for which [he] could be held liable in a Texas court.” Pesch v.

First City Bank of Dall., 637 F. Supp. 1530, 1538 (N.D. Tex. 1986) (Fitzwater, J.). Cass’s

presence, essentially as a nominal defendant against whom no cause of action has been

asserted, cannot defeat diversity jurisdiction. See, e.g., Titan Aviation, LLC v. Key Equip.

Fin., Inc., 2006 WL 3040923, at *2 (N.D. Tex. Oct. 26, 2006) (Fitzwater, J.) (disregarding

a party’s citizenship where the declaratory judgment “involve[d]” the party but against whom

plaintiff had not pleaded a cause of action and whose conduct did not form the underlying

conduct that would give rise to declaratory relief). In other words, if declaratory relief were

to be “granted in this case against [Cass], it will be because of the underlying []conduct of

[Cincinnati] and based on a cause of action asserted against [it],” not Cass. Id. at *3.

       Thus whether because the declaratory judgment claim is duplicative and fails as a

matter of law, or because the declarations sought only incidentally impact Swingle Collins

and Cass, the court concludes that defendants have met their burden of demonstrating that

                                            - 17 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20             Page 18 of 19 PageID 1208



there is no reasonable basis for predicting that Vandelay might be entitled to a declaratory

judgment in state court.

                                              VI

       Cincinnati’s June 2, 2020 motion to dismiss is still pending and will be decided in due

course. Cincinnati’s July 24, 2020 motion to extend time to file a reply to plaintiff’s

opposition to Cincinnati’s motion to dismiss is granted, and Cincinnati’s reply filed on July

24, 2020 will be considered by the court.

       The following motions are granted to the extent that the court has or will consider the

responses on file and are otherwise denied without prejudice as moot: Vandelay’s June 15,

2020 motion to extend time to respond to defendants’ motions to dismiss, and Vandelay’s

June 19, 2020 unopposed motion to extend time for plaintiff to respond to defendants’

motions to dismiss.

                                         *     *      *

       Having concluded that there is no reasonable basis for recovery against Swingle

Collins and Cass, the court denies Vandelay’s motion to remand. And because Vandelay has

failed to state a plausible claim upon which relief may be granted as to Swingle Collins, the




                                             - 18 -
 Case 3:20-cv-01348-D Document 39 Filed 08/18/20       Page 19 of 19 PageID 1209



court grants its motion to dismiss and dismisses Vandelay’s action against it without

prejudice.

      SO ORDERED.

      August 18, 2020.



                                       _________________________________
                                       SIDNEY A. FITZWATER
                                       SENIOR JUDGE




                                       - 19 -
